t c summary opinion united_states tax_court denis m and yolanda doyle petitioners v commissioner of internal revenue respondent docket nos 17886-06s 22135-07s filed date denis m and yolanda doyle pro_se se marie e small for respondent armen special_trial_judge these cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petitions were filed pursuant to sec_7463 the decisions to be entered are not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable years at issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ and federal income taxes respectively in his answer to the amended petition for taxable_year respondent asserted a penalty under sec_6662 of dollar_figure after concessions by the parties the only issue remaining for decision is whether petitioners are liable for tax on interest_income earned in petitioner yolanda doyle’s name because petitioners did not meet their burden_of_proof as to either taxable_year we hold for respondent background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts for and accompanying exhibits we also incorporate by reference those facts deemed admitted under rule c due to petitioners’ failure to respond to respondent’s requests for admission filed date petitioners did not dispute their failure to report dollar_figure of interest_income in and thus it is deemed conceded see rule b at trial respondent appeared to have conceded that petitioners properly reported the taxable_portion of pension income received in further because petitioners did disclose the social_security income received for each year in issue on their federal_income_tax returns the only issue that remains with respect to the social_security income is the proper calculation of the taxable portions for each year in issue using the formula provided by sec_86 at the time the petitions in these two related cases were filed petitioners denis m doyle and yolanda doyle were residents of new york on date respondent mailed petitioners a notice_of_deficiency for taxable_year determining that petitioners failed to report dollar_figure of interest_income and dollar_figure of social_security income on date respondent mailed to petitioners a notice_of_deficiency for taxable_year determining that petitioners failed to report dollar_figure of interest_income dollar_figure of social_security income and dollar_figure of pension income in his answer to the amended petition filed in docket no 22135-07s respondent asserted an accuracy-related_penalty under sec_6662 of dollar_figure at trial the court found that respondent had not satisfied his burden_of_proof with respect to the imposition of the accuracy-related_penalty see rule a accordingly the issue is no longer before us for decision thus the only remaining dispute in these cases is whether petitioners are responsible for tax on interest credited in and to accounts held in petitioner’s name petitioner argues that the interest_income is not properly taxable to her petitioner denis m doyle testified that the bank accounts in question were under the control of his wife petitioner yolanda doyle she also did the bulk of testifying at trial therefore references to petitioner in the singular refer to petitioner yolanda doyle alone because the bulk of the money in the bank accounts generating the interest_income bearing petitioner’s name and social_security_number actually belongs to petitioner’s relatives who live in ecuador and not to petitioner herself discussion gross_income is defined in the internal_revenue_code as being all income from whatever source derived unless otherwise specifically excluded sec_61 interest_income is specifically included in gross_income pursuant to sec_61 it is well-settled that the tax_liability for income from property attaches to the owner of such property see eg 281_us_111 here petitioner argues that she is not the owner of all of the money in the bank accounts and accordingly should not be taxed on the portion of interest payments relating to the funds that do not belong to her we are not persuaded by petitioner and she provided no corroborating documents witnesses or evidentiary support for her testimony petitioners offered nothing by way of substantiation at any point during the proceedings to support their contention that the bulk of the money generating the interest and held in the bank accounts bearing petitioner’s name and social_security_number actually belongs to petitioner’s relatives generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving those determinations wrong rule a 503_us_79 290_us_111 under sec_7491 the burden_of_proof may shift from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability sec_7491 in these cases there is no such shift because petitioners neither alleged that sec_7491 was applicable nor established that they fully complied with the requirements of sec_7491 the burden_of_proof in both cases remained on petitioners and they did not meet it see 22_bta_1182 requiring some evidentiary showing because t he adequate presentation of the pertinent facts is the burden assumed by the petitioner and a decision favorable to its contentions can not rest on assumption or speculation affd 63_f2d_1023 6th cir see also 87_tc_74 quita v commissioner tcmemo_1988_309 holding that taxpayers’ unsubstantiated claims of nominee status did not serve to shield taxpayers from liability for tax due on interest received petitioners provided us with no evidence save the testimony of petitioner herself to counter respondent’s determinations she did not provide us with the names of the relatives living in ecuador to whom the money allegedly belongs the approximate dates on which the money might have been sent to her for safekeeping or even with information as to what she was supposed to do with the money as time went on accordingly we are unable to find for petitioners we therefore sustain respondent’s determinations with respect to the interest_income received in petitioners’ and taxable years to reflect our disposition of the disputed issue decision will be entered under rule
